Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 1 of 14




                                              CIV-19-431-PRW
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 2 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 3 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 4 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 5 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 6 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 7 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 8 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 9 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 10 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 11 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 12 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 13 of 14
Case 5:19-cv-00431-C Document 1 Filed 05/10/19 Page 14 of 14
